Title: Notes on Dispatches from William C. C. Claiborne, 4 July 1804
From: Jefferson, Thomas
To: 


              July 4.Govr. Claiborne’s lre May 24. 04. St. Julien’s case
               the local judge should decide if crimes commd under Span. govmt are cognisable under ours & proceed accdly
               do. May 29. dispute between 2. priests. let their chief decide
                 French privateer with American prize.
               do. May 30. his expences.
               do. June 2. his answer to the impertinencies of Govr. Folch perfect
               
            